PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale




                                    P.O. Box 1450, Alexandria, Virginia 22313-1450 – WWW.USPTO.GOV

         
                
                 
             Examiner’s Detailed Office Action 

1.	The present application, filed on or after March 16, 2013, is being examined under 

the first inventor to file provisions of the AIA .


                      Information Disclosure Statement

2.	Applicant is respectfully remind of the Duty to disclose 37 C.F.R. 1.56 all pertinent 

information and material pertaining to the patentability of applicant’s claimed invention, by 

continuing to submitting in a timely manner PTO-1449, Information Disclosure Statement 

(IDS) with the filing of applicants of application or thereafter. 

                            
                                                     Drawings

3.	The formal drawings submitted have been reviewed by the Office of Initial Patent

Examination (OIPE) and/or the USPTO Office of Draftperson’s Patent Drawings Review.


                                        Specification

4.	The specification has not been checked to the extent necessary to determine the pre-

sence of all possible minor errors. Moreover, the specification needs to be in compliance 

with 37 CFR 1.77(b). Appropriate correction is required.



                          Arrangement of the Specification 

5.	As provided in 37 CFR 1.77(b), the specification of a utility application should include 

the following sections in order. Each of the lettered items should appear in upper case, without 

underlining or bold type, as a section heading. If no text follows the section heading, the phrase 

“Not Applicable” should follow the section heading:

(a) TITLE OF THE INVENTION.

(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR 

DEVELOPMENT.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT 

DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-

WEB). 

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A 

JOINT INVENTOR.

(g) BACKGROUND OF THE INVENTION.

(1) Field of the Invention.

(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.

(h) BRIEF SUMMARY OF THE INVENTION. 

(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).

(j) DETAILED DESCRIPTION OF THE INVENTION.

(k) CLAIM OR CLAIMS (commencing on a separate sheet).

(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).

(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825. A “Sequence 

Listing” is required on paper if the application discloses a nucleotide or amino acid sequence 

as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an 

electronic document either on compact disc or as a text file via the Office electronic filing sys-

tem (EFS-Web.).

                     Claim Rejections - 35 USC § 101

6.         35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition 
of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.         Claims 3-4 & 9-10 are rejected under 35 U.S.C. § 101 because the claimed invention is di-

rected to a judicial exception i.e., a law of nature, a natural phenomenon, or an abstract idea, with-

out significantly more. The analysis below of the claims’ subject matter eligibility follows the 2019 

Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 

PEG”). Moreover, the claims are directed to an abstract idea composed of (Mathematical Concepts: 

mathematical relationships or mathematical formulas or equations or mathematical calcula-

tions) 

8.         A case can be made under the broadest reasonable interpretation (BRI), applicant’s inven- 

tion as drafted covers performance of the limitations i.e., an abstract idea (Mathematical Concepts: 

mathematical relationships or mathematical formulas or equations or mathematical calculations) 

with or without, the recitation for generic computer components. 

9.         That is, other than reciting “computer implemented or said representation provided in 

display, projection, output, as renderable on at least one device, as provided by at least one de-

vice, as an item to cause an output to an interface or device or both, as readable by at least one 

device, or provided as accomplished in a stored form, as an electronic item, as a digital item, as 

an electric item, as a magnetic item, as an interface item, as a physical item, as video, as audio, 

or a combination thereof”. 

Accordingly, the claim recites an abstract idea. 

Step 2A, Prong one Analysis:

Claims 3-4 & 9-10 recites an abstract idea (Mathematical Concepts: mathematical relationships, 

mathematical formulas or equations, mathematical calculations)                           

Step 2A Prong Two Analysis: 

            The judicial exception is integrated into a practical application.

Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include: 

Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); 

Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo 

Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 

Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c)

Therefore, the claims are patent eligible.








	
10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in   section 102 of this 
title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

11.	Claims 1-2, 5-8, & 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over 

Kittur et al. (USPAP Pub. No.: US 20150213392 A1, Pub. Date: July 30, 2015)

in view of 

Horiuch et al. (USPAP Pub. No.: US 20190189251 A1, Pub. Date: June 20, 2019)

further in view of  

Chandrasekaran et al. (USPAP Pub. No.: US 20190141183 A1, Pub. Date: May 09, 2019).

Regarding claim 1, claim 7 & claim 13. 

A system for answering multiple choice questions, the system comprising: 

[see Kittur et al., [0036]

[0036] However, labeling data may not be possible for all datasets and tasks. Yet, some tasks are similar to other tasks in Mechanical Turk. For instance, the reading comprehension task involves workers examining a passage and then clicking on multiple choice boxes. After all of the task fingerprint values are normalized for both reading comprehension and word identification, a support vector regression model is trained on all of the normalized counts of correct answers in the reading comprehension problem. This model is then applied to the entirety of the word identification dataset, predicting its normalized count of correct answers. The model is able to significantly predict correct answers in the new dataset (r=0.4948, p<0.001) (FIG. 3). Thus, if one had gold standard data for a congruent task, one may be able to gather task fingerprints for the benchmark job and then apply the model to evaluate a related different task without labels. It is particularly surprising how well the model generalized given the fundamental differences in the nature of the tasks: reading a passage and answering multiple choice questions versus identifying nouns in a word list. Building up a toolbox of archetypal task fingerprints for model training may enable prediction for a variety of tasks and evaluations. 

at least one 5processor configured to create a question answering model, wherein, 
imbalance in a training data set is balanced; 

kitter et al. does not teach question and answering system.

However, Horiuch et al teaches question and answering system. 

[see Huriuch et al. [0005] – [0006] 

[0005] In another embodiment, the method comprises reading, into a memory, user's answers to the questions and answer history information on the user's answers; inputting the user's answers into a first machine learning model to output a first analysis result; and inputting, into a second machine learning model, the user's answers, the answer history information on the user's answers, and the first analysis result itself or manually judged result of the user's answers to the questions to output a second analysis result. The answer history information was collected at the time when the questions were answered. The first machine learning model was in advance trained using plural sets of training data. Each training data for the first machine learning model comprises answers to the questions, an analysis result which was output by inputting the answers to the questions into the first machine learning model in training, and a result which was obtained by manually judging the answers to the questions. This manually obtained result is regarded as a correct data of the first machine learning model and of analyzing the answers to the questions. The second machine learning model was in advance trained using plural sets of training data. Each training data comprises answers to the questions, answer history information on the answers, an analysis result which was output by inputting, into the first machine learning model, the answers to the questions and answer history information on the answers, an analysis result which was an output of the second machine learning model in training, and, if exists, a result which was obtained by manually judging the answers to the questions. This manually obtained result is regarded as a correct data of the second machine learning model and of analyzing the answers to the questions. 

[0006] In another embodiment, the method comprises reading, into a memory, user's answers to the questions and answer history information from the user's answers; inputting, into a first machine learning model, the user's answers and the answer history information on the user's answers to output a first analysis result; and inputting, into a second machine learning model, the user's answers, the answer history information on the user's answers, and the first analysis result itself or manually judged result of the user's answers to the questions to output a second analysis result. The answer history information was collected at the time when the questions were answered. The first machine learning model was in advance trained using plural sets of training data. Each training data for the first machine learning model comprises answers to the questions and answer history information on the answers, an analysis result which was output by inputting, into the first machine learning model in training, the answers to the questions and answer history . 

Accordingly, it would have been obvious to one having ordinary skilled in the art before the effective 

filing date to a person’s having ordinary skill in the art to combine Kitter et al., with Horiuch et al., 

because Horiuch et al. generally relates to the present invention provides a method for analyzing 

answers to questions in an electronic document. The method comprises reading, into a memory, 

the user's answers to the questions and a user's answer history information from the user's 

answers, wherein the user's answer history information is collected at the time the questions are answered. The method further comprises inputting, into a machine learning model, the user's 

answers to the questions and the user's answer history information from the user's answers to 

output an analysis result, wherein the machine learning model is trained, in advance, using one 

or more sets of training data, each set of training data comprising one or more answers to one 

or more questions and answer history information from the one or more answers, and a correct 

result which is obtained by manually judging the one or more answers to the one or more 

questions.

and balancing of the training data set is achieved by generating synthetic instances of at 
least one minority category, among a plurality of categories into which the training data 
set is categorized.  


Kitter et al., & Horiuch et al., do not teach imbalance in a training data set is balanced 
and balancing of the training data set is achieved by generating synthetic instances of at 
least one minority category, among a plurality of categories into which the training data 
set is categorized.  

However, Chandrasekaran et al. teaches teach imbalance in a training data set is balanced 
and balancing of the training data set is achieved by generating synthetic instances of at 
least one minority category, among a plurality of categories into which the training data 
set is categorized.  

[see Chandrasekaran et al. [0166] … [0180]

Example Implementations of Machine Learning 

[0166] In some embodiments, Python SKlearn library may be used for machine learning. Above-mentioned features may be fed to the machine learning for training. Data sets may be divided into 70:30 for training and testing. It means 70% percent of the may be exposed to the model for training and 30% of data may be used for model validation. 

[0167] Below technical details are handled while training the machine learning model: [0168] (i) Handling missing values using Imputer library [0169] (ii) Normalization using Standard Scalar 

[0170] (iii) Balancing class samples--using class weight and up sampling 

[0171] As described earlier, the data may be imbalanced. Different techniques may be applied to handle the imbalanced data. For example, synthesizing more number of suspicious calls using SMOTE (Synthetic Minority Oversampling Technique) technique. Minority class may be synthesized with different ratios. The records may be split in the ratio 70:30 as training and test set respectively before synthesizing the minority class. The model may be trained with with synthesized data and tested with original data. 

[0172] For another example, the data may be balanced by adding more weightage to the suspicious class. Different class weights may be added to the minority class (suspicious calls). 

[0173] The machine learning model may be trained with different supervised learning models with 70% of the collected data and the remaining 30% not exposed to the models. This 30% may be used to assess the performance of the models. The metrics considered for assessing the performance of the models are suspicious call prediction rate (true positives) and false positives. It may be found that extreme gradient boosting model gives good result among all the models by predicting 58% of the suspicious calls accurately with 1.35% false positives. 




Accordingly, it would have been obvious to one having ordinary skilled in the art before the effective 

filing date to a person’s having ordinary skill in the art to combine Kitter et al with Horiuch et al. with 

Chandrasekaran et al. because Chandrasekaran et al. relates to a computer implemented method 

and system for routing a call based on characteristics of call data are provided. The method may 

include: receiving or retrieving a first data set representing a first set of plurality of call features 

relating to an on-going call from a database; generating, using a machine learning model, a sus-

piciousness score of the on-going call based on the first data set, the suspiciousness score indi-

cating a probability of the on-going call being a fraudulent call; routing the on-going call based 

on the suspiciousness score; displaying the first suspiciousness score on a graphical user inter-

face; continuously receiving or retrieving a second data set representing a second set of plurality 

of call features relating to the on-going call from the database; updating the suspiciousness score 

of the on-going call based on the second data set; and displaying the updated suspiciousness 

score on the graphical user interface.
                                
Claim 2 & claim 8 rejected under the same rationale. 

The system according to claim 1, wherein the processor is configured to generate the synthetic instances of the at least one minority category using Synthetic Minority Oversampling Technique (SMOTE).  
 
 [see Chandrasekaran et al. [0166] … [0180]

Example Implementations of Machine Learning 

[0166] In some embodiments, Python SKlearn library may be used for machine learning. Above-mentioned features may be fed to the machine learning for training. Data sets may be divided into 70:30 for training and testing. It means 70% percent of the may be exposed to the model for training and 30% of data may be used for model validation. 

[0167] Below technical details are handled while training the machine learning model: [0168] (i) Handling missing values using Imputer library [0169] (ii) Normalization using Standard Scalar 

[0170] (iii) Balancing class samples--using class weight and up sampling 

[0171] As described earlier, the data may be imbalanced. Different techniques may be applied to handle the imbalanced data. For example, synthesizing more number of suspicious calls using SMOTE (Synthetic Minority Oversampling Technique) technique. Minority class may be synthesized with different ratios. The records may be split in the ratio 70:30 as training and test set respectively before synthesizing the minority class. The model may be trained with with synthesized data and tested with original data. 

Claim 5 & claim 11 rejected under the same rationale. 

The system according to claim 4, wherein the classification algorithm is logistic regression.  
30
[see Chandrasekaran et al. [0171] … [0174]

[0174] In some embodiments, the machine learning model may be trained with Logistic Regression.

Claim 6 & claim 12. 

The system according to claim 1, wherein the processor is configured to answer multiple choice questions using the question answering model.  

[see Horiuch et al., [0029]

0029] An "electronic document", may refer to any document having one or more questions implemented as electrical data. The one or more questions may be, for example, but not limited to, a closed question, a multiple-choice question, a self-completed questionnaire, or a combination thereof. One or more questions in the electronic document may be presented on a display device or a display embedded in an electronic device, such as a tablet computer, a pad, a smart phone, or a kiosk terminal. 








Claim 7.

A method for answering multiple choice questions, the method comprising: 

[see Kittur et al., [0036]

[0036] However, labeling data may not be possible for all datasets and tasks. Yet, some tasks are similar to other tasks in Mechanical Turk. For instance, the reading comprehension task involves workers examining a passage and then clicking on multiple choice boxes. After all of the task fingerprint values are normalized for both reading comprehension and word identification, a support vector regression model is trained on all of the normalized counts of correct answers in the reading comprehension problem. This model is then applied to the entirety of the word identification dataset, predicting its normalized count of correct answers. The model is able to significantly predict correct answers in the new dataset (r=0.4948, p<0.001) (FIG. 3). Thus, if one had gold standard data for a congruent task, one may be able to gather task fingerprints for the benchmark job and then apply the model to evaluate a related different task without labels. It is particularly surprising how well the model generalized given the fundamental differences in the nature of the tasks: reading a passage and answering multiple choice questions versus identifying nouns in a word list. Building up a toolbox of archetypal task fingerprints for model training may enable prediction for a variety of tasks and evaluations. 

creating a question answering model, wherein question answering model is created by balancing imbalance present in a training data, wherein balancing of the training data set is achieved by generating synthetic instances of at least one minority category, among a plurality of categories into which the training data set is categorized.                           

[see Huriuch et al. [0005] – [0006] 

[0005] In another embodiment, the method comprises reading, into a memory, user's answers to the questions and answer history information on the user's answers; inputting the user's answers into a first machine learning model to output a first analysis result; and inputting, into a second machine learning model, the user's answers, the answer history information on the user's answers, and the first analysis result itself or manually judged result of the user's answers to the questions to output a second analysis result. The answer history information was collected at the time when the questions were answered. The first machine learning model was in advance trained using plural sets of training data. Each training data for the first machine learning model comprises answers to the questions, an analysis result which was output by inputting the answers to the questions into the first machine learning model in training, and a result which was obtained by manually judging the answers to the questions. This manually obtained result is regarded as a correct data of the first machine learning model and of analyzing the answers to the questions. The second machine learning model was in advance trained using plural sets of training data. Each training data comprises answers to the questions, answer history information 

[0006] In another embodiment, the method comprises reading, into a memory, user's answers to the questions and answer history information from the user's answers; inputting, into a first machine learning model, the user's answers and the answer history information on the user's answers to output a first analysis result; and inputting, into a second machine learning model, the user's answers, the answer history information on the user's answers, and the first analysis result itself or manually judged result of the user's answers to the questions to output a second analysis result. The answer history information was collected at the time when the questions were answered. The first machine learning model was in advance trained using plural sets of training data. Each training data for the first machine learning model comprises answers to the questions and answer history information on the answers, an analysis result which was output by inputting, into the first machine learning model in training, the answers to the questions and answer history information on the answers, and a result which was obtained by manually judging the answers to the questions. This manually obtained result is regarded as a correct data of the first machine learning model and of analyzing the answers to the questions. The second machine learning model was in advance trained using plural sets of training data. Each training data for the second machine learning model comprises answers to the questions, answer history information on the answers, an analysis result which was output by inputting, into the first machine learning model, the answers to the questions and answer history information on the answers, an analysis result which was an output of the second machine learning model in training, and, if exists, a result which was obtained by manually judging the answers to the questions. This manually obtained result is regarded as a correct data of the second machine learning model and of analyzing the answers to the questions. 


                              Claim Interpretation

12. 	The claims and only the claims form the metes and bounds of the invention. “Office 

personnel are to give the claims their broadest reasonable interpretation in light of the supporting 

disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). 

Moreover, limitations appearing in the specification but not recited in the claim are not read into 

the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969)” (MPEP 



13.	The Examiner has full latitude to interpret each claim in the broadest reasonable sense. 

The Examiner will reference prior art using terminology familiar to one of ordinary skill in the
art. Such an approach is broad in concept and can be either explicit or implicit in meaning.

14. 	Examiner’s Notes are/if provided with the cited references to prior art to assist the
applicant to better understand the nature of the prior art, application of such prior art and, as 

appropriate, to further indicate other prior art that maybe applied in other office actions. Such 

comments are entirely consistent with the intent and spirit of compact prosecution. However, 

and unless otherwise stated, the citations are self-explanatory to one skilled in the art and do 

not need any further explanation. Moreover, the Examiner’s Notes are not prior art but a link 

to prior art that one of ordinary skill in the art would find inherently or obviously appropriate.
Note
15. 	Unless otherwise annotated, as aforementioned, Examiner’s statements are to be

interpreted in reference to that of one of ordinary skill in the art. Statements made in 

reference to the condition of the disclosure constitute, on the face of it, the basis and such 

would be obvious to one of ordinary skill in the art, establishing thereby an inherent or 

obviousness prima facie case or statement(s).


                             Correspondence Information

16.	Any inquiries concerning this communication or earlier communications from the 

examiner should be directed to Michael B. Holmes, who may be reached Monday through 

Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3686 or facsimile 

transmission (571) 273-3686 or email michael.holmesb@uspto.gov.

If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 



Lo, Ann J, may be reached at (571) 272-6797.

Hand-delivered responses should be delivered to the Receptionist @ (Customer Service 

Window Randolph Building 401 Dulany Street Alexandria, VA 22313), located on the first 

floor of the south side of the Randolph Building. 

Finally, information regarding the status of an application may be obtained from the 

Patent Application Information Retrieval (PAIR) system. Moreover, status information for

published applications may be obtained from either Private PAIR or Public PAIR. Status

information for unpublished applications is available through Private PAIR only. For more

information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any

questions on access to the Private PAIR system, contact the Electronic Business Center (EBC)

toll-free @ 1-866-217-9197.
                                                         Michael B. Holmes
               						   Primary Examiner
                                                                         Artificial Intelligence
                                                                            Art Unit 2129
                                                          United States Department of Commerce
                                                                  Patent & Trademark Office

Wednesday, March 24, 2021
                   MBH
							/MICHAEL B HOLMES/                                                                            Primary Examiner, Art Unit 2126